Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed of Action
This Office Action is in response to arguments and amendments filed on 04/04/2022. Claims 1, 2, 6-9, 13-16 and 20 are currently pending. Claims 1, 8 and 15 are currently amended. Claims 3-5, 10-12 and 17-19 are cancelled.

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 04/04/2022, with respect to claims 1 have been fully considered and are persuasive.  The U.S.C. 101 rejection of 01/07/2022 has been withdrawn. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-9, 11, 13-16 and 18-20 of prior U.S. Patent No. 10,733,214. This is a statutory double patenting rejection.


Claims of instant application 16/585,074
Claims of US Patent 10,733,214
A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment; 










assigning a score to each node of the graph, 



wherein the score of each node corresponds to the likelihood that an operational taxonomic unit of the node to which the score is assigned is present within the environment; 

determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining comprises determining leaf nodes, wherein the leaf nodes correspond to instances of false-positive identification of operational taxonomic units, and a leaf node is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node; 

and reporting the determination, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge. [see underlined non-highlighted portion of US Patent 10,733,214 above]

The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.

6. The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.
7. The computer implemented method of claim 1, wherein the assigned score for each node is based at least on one of: 
the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.  


A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment, 

wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge; 

assigning a score to each node; 


4. The computer implemented method of claim 1, wherein the score of each node corresponds to the likelihood that the operational taxonomic unit of the node to which the score is assigned is present within the environment.

determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining comprises determining leaf nodes, wherein the leaf nodes correspond to instances of false-positive identification of operational taxonomic units, and a leaf node is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node; 



and reporting the determination.













The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.  

6. The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.

7. The computer implemented method of claim 1, wherein the assigned score for each node is based at least on one of: 
the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.  



Claims 8-9, 13-16 and 20 are rejected under a similar mapping and rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157                                                                                                                                                                                                        

/Grace Park/Primary Examiner, Art Unit 2157